Case 1:17-cr-20412-DMM Document 39 Entered on FLSD Docket 02/11/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 17-20412-CR-DMM(s)(s)


  UNITED STATES OF AMERICA

  vs.

  JOSE JESUS TAPIA-PEREZ,
        a/k/a “Bola Negra,”

         Defendant.
                                                        /


        GOVERNMENT’S MOTION FOR DOWNWARD SENTENCING DEPARTURE
                       PURSUANT TO U.S.S.G. §5K1.1

         COMES NOW the United States, by and through the undersigned Assistant United States

  Attorney, and files this Motion for Downward Sentencing Departure regarding defendant Jose

  Jesus TAPIA-PEREZ, pursuant to U.S.S.G. §5K1.1, and in support states the following:

         1.      On December 10, 2019, the defendant pled guilty to a one-count Second

  Superseding Indictment charging the defendant with conspiracy to distribute 5 kilograms or more

  of cocaine, knowing, intending or having reasonable cause to believe the cocaine would be

  imported into the United States, in violation of Title 21, United States Code, Section 963.

         2.       The defendant signed a written plea agreement in which he agreed to cooperate

  with the United States with the hope of receiving a sentence reduction. Specifically, the defendant

  agreed to provide information and evidence in the investigation and prosecution of other

  individuals and offenses. The defendant has cooperated throughout the time he has been in the

  custody of the United States.      To the best of the Government=s knowledge and belief, the

  defendant has at all times been truthful, forthcoming and reliable in rendering information and

  assistance to the United States.
Case 1:17-cr-20412-DMM Document 39 Entered on FLSD Docket 02/11/2020 Page 2 of 3



         3.     In the Government’s assessment, the defendant has provided substantial assistance

  to the government.     Accordingly, the Government considers the defendant eligible for a

  downward sentencing departure pursuant to Section 5K1.1 of the United States Sentencing

  Guidelines.

         4.     The United States will provide details concerning the nature and extent of the

  defendant’s cooperation at the time of the sentencing hearing, along with a specific sentencing

  recommendation.

                                         CONCLUSION

         WHEREFORE, the United States respectfully requests that when imposing sentence upon

  the defendant, the Court depart downward from the advisory guideline range, pursuant to U.S.S.G.

  '5K1.1 and 18 USC § 3553(e).

                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY


                                      By:     s/ Richard E. Getchell
                                              RICHARD E. GETCHELL
                                              ASSISTANT UNITED STATES ATTORNEY
                                              FLA. BAR NO. 817643
                                              99 N.E. 4th Street
                                              Miami, Florida 33132
                                              (305) 961-9281 (office)
                                              (786) 564-9126 (cell)
                                              (305) 536-7213 (fax)
                                              Email: richard.getchell@usdoj.gov




                                                 2
Case 1:17-cr-20412-DMM Document 39 Entered on FLSD Docket 02/11/2020 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via

  CM/ECF this 11th day of February, 2020.




                                                  s/Richard E. Getchell
                                                  Richard E. Getchell
                                                  Assistant United States Attorney




                                              3
